Title: General Orders, 15 December 1777
From: Washington, George
To: 



Head-Quarters, at the Gulph [Pa.] Decr 15th 1777.
ParoleC. Signs


A field officer from each brigade, is to inspect immediately, all the men of his brigade, now with the baggage, and take from thence, to their brigades, every man who is able to do duty in the line—Major

Snead is (till further orders) to take charge of the men remaining after this for the baggage guard, and report any who are left with the baggage contrary to this order.
After Orders. The baggage of the army is to move at seven, and the whole army at ten o’clock, to morrow morning, in such routes and order, as shall be previously directed.
